Citation Nr: 0505808	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  04-05 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for irregularities of 
the vagina and cervix uteri.

3.  Entitlement to service connection for dental injury for 
compensation purposes.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




REMAND

The appellant served on active duty in the United States Air 
Force from May 1976 to August 1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Indianapolis, 
Indiana Regional Office (RO) of the Department of Veteran 
Affairs (VA) that denied the appellant's claims of 
entitlement to service connection for hepatitis C, 
irregularities of the vagina and cervix uteri, and dental 
injury for compensation purposes.

The appellant submitted a VA Form 9, in February 2004, in 
which she requested a Board hearing in Washington, DC.  The 
appellant was thereafter scheduled for a hearing to be held 
at the Board in Washington, DC in March 2005.  In a February 
2005 letter, the appellant stated that she would not be able 
to attend the March 2005 Board hearing because of her poor 
health and she requested a Board hearing at the RO.  Given 
that notice of the hearing was sent to the veteran on January 
21, 2005, the Board finds that she has made a timely request 
for another hearing date under 38 C.F.R. § 20.702(c) (2004).  
Consequently, a hearing needs to be scheduled before a member 
of the Board sitting at the RO.

In view of the foregoing, this case must be REMANDED for the 
following action:

The RO should schedule the appellant for 
a Travel Board hearing in accordance with 
applicable procedures set out in 
38 C.F.R. § 20.704.  The RO should notify 
the appellant of the date, time and place 
of such a hearing by letter mailed to her 
current address of record.  The appellant 
is advised that if she desires to 
withdraw the hearing request prior to the 
hearing, she may do so in writing 
pursuant to applicable provisions.  All 
correspondence pertaining to this matter 
should be associated with the claims 
file.

After the appellant has been given opportunity to appear at 
the hearing, the matter should be returned to the Board in 
accordance with the applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. § 5109B, and 38 
U.S.C. § 7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

